Exhibit 10.5


Execution Version


--------------------------------------------------------------------------------



COLLATERAL AGREEMENT
made by
EACH OF THE GRANTORS PARTY HERETO
in favor of
U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent
Dated as of September 4, 2014





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page

SECTION 1.DEFINED TERMS    1
1.1Definitions    1
1.2Other Definitional Provisions    6
SECTION 2.GRANT OF SECURITY INTEREST    6
2.1Grant of Security Interests    6
SECTION 3.REPRESENTATIONS AND WARRANTIES    7
3.1Title; No Other Liens    7
3.2Names; Jurisdiction of Organization; Chief Executive Office    7
3.3Pledged Securities    8
3.4Pledged Notes    8
3.5Intellectual Property    8
3.6Commercial Tort Claims    8
3.7Deposit Accounts; Securities Accounts and Commodity Accounts    9
3.8Specific Collateral    9
3.9Perfection and Priority    9
3.10Enforcement    9
SECTION 4.COVENANTS    9
4.1Investment Property    9
4.2Commercial Tort Claims    10
4.3Maintenance of Perfected Security Interest; Defense of Claims    10

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



4.4Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper    10
4.5Intellectual Property    11
4.6Maintenance of Perfected Security Interest; Further Documentation and
Consents    11
4.7Maintenance of Insurance    12
SECTION 5.REMEDIAL PROVISIONS    12
5.1Pledged Securities; Dividends    12
5.2Intellectual Property    13
5.3Proceeds to be Turned Over To Collateral Agent    14
5.4Application of Proceeds    14
5.5Code and Other Remedies    14
5.6Private Sales    16
5.7Deficiency    17
SECTION 6.THE COLLATERAL AGENT    17
6.1Collateral Agent’s Appointment as Attorney-in-Fact, etc    17
6.2Duty of Collateral Agent    18
6.3Authorization of Financing Statements    19
6.4Authority of Collateral Agent    19
6.5Additional Collateral Agent Terms    19
SECTION 7.MISCELLANEOUS    20

ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



7.1Amendments in Writing    20
7.2Notices    20
7.3No Waiver by Course of Conduct; Cumulative Remedies    20
7.4Enforcement Expenses; Indemnification    20
7.5Successors and Assigns    21
7.6Counterparts    21
7.7Severability    21
7.8Section Headings    21
7.9Integration    21
7.10Governing Law; Jurisdiction; Etc    21
7.11Acknowledgements    22
7.12Additional Grantors    22
7.13Releases    22
7.14WAIVER OF JURY TRIAL    23
7.15Reinstatement    23
7.16Independent Obligations    24



iii

--------------------------------------------------------------------------------






SCHEDULES
Schedule 1    Notice Addresses
Schedule 2    Investment Property
Schedule 3    Legal Name, Jurisdictions of Organization and Organizational
Identification Number
Schedule 4(a)    Intellectual Property
Schedule 4(b)    License Arrangements and Agreements
Schedule 5    Commercial Tort Claims
Schedule 6    Deposit Accounts; Securities Accounts; Commodity Accounts
Schedule 7    Perfection and Priority


ANNEXES
Annex I        Assumption Agreement




COLLATERAL AGREEMENT
COLLATERAL AGREEMENT, dated as of September 4, 2014, made by Blyth, Inc. a
Delaware corporation (the “Issuer”), the other Persons listed on the signature
pages hereof and the Additional Grantors (as defined herein) in favor of U.S.
Bank National Association, as collateral agent (in such capacity, together with
any successor agent, the “Collateral Agent”) for the Holders (together with the
Collateral Agent and the Trustee (as defined below), the “Secured Parties”) of
the Amended and Restated Senior Notes due 2017 (the “Securities”, which term
shall include any amendments, restatements, supplements or other modifications
thereto), issued pursuant to the terms of that certain Indenture, dated as of
May 10, 2013, by and among the Issuer, the other Grantors and U.S. Bank National
Association, as Trustee (in such capacity, together with any successor agent,
the “Trustee”) and Collateral Agent (as amended, restated, supplemented waived
and/or otherwise modified from time to time, including pursuant to Amendment No.
1 to the Indenture (as defined below), the “Indenture”).
W I T N E S S E T H:
WHEREAS, pursuant to the Exchange and Purchase Agreement, dated as of May 7,
2013 (the “Purchase Agreement”), the initial Holder of the Securities agreed to
purchase the Securities upon the terms and subject to the conditions set forth
therein;
WHEREAS, the Issuer is a member of an affiliated group of companies that
includes each other Grantor (as defined below);
WHEREAS, the Issuer desires to enter into certain transactions which require the
consent of the Holder(s), which consent will be evidenced by an amendment to the
Indenture (“Amendment No. 1 to the Indenture”) to be effected pursuant to a
supplemental indenture;
WHEREAS, the Issuer and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
entering in to Amendment No. 1 to the Indenture and the consummation of the
transactions contemplated thereby; and
WHEREAS, it is a condition precedent to the effectiveness of Amendment No. 1 to
the Indenture that the Grantors shall have executed and delivered this Agreement
in favor of the Collateral Agent for the ratable benefit of the Secured Parties;
NOW, THEREFORE, in consideration of the premises and to induce the Holder(s) to
enter into Amendment No. 1 to the Indenture, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Grantor hereby agrees with the Collateral Agent, for the ratable benefit of the
Secured Parties, as follows:
SECTION 1.DEFINED TERMS    
1.1    Definitions    . § Unless otherwise defined herein, terms defined in the
Indenture and used herein shall have the meanings given to them in the
Indenture, and the following terms are used herein as defined in the UCC:
“Accession”, “As-Extracted Collateral”, “Certificated Security”, “Chattel
Paper”, “Commercial Tort Claim”, “Commodity Account”, “Document”, “Equipment”,
“Fixture”, “General Intangible”, “Goods”, “Instrument”, “Inventory”, “Letter of
Credit”, “Letter-of-Credit Right”, “Securities Account”, “Security”, “Supporting
Obligations” and “Uncertificated Securities”.
(a)     The following terms shall have the following meanings:
“Account”: any right to payment of a monetary obligation, whether or not earned
by performance, including, but not limited to, the right to payment for goods
sold or leased or for services rendered, whether or not such right is evidenced
by an Instrument or Chattel Paper, and right to payment of management fees.
Without limiting the generality of the foregoing, the term “Account” shall
further include all “accounts” (as that term is defined in the UCC), all
accounts receivable, all “health-care-insurance receivables” (as that term is
defined in the UCC), all “payment intangibles” (as that term is defined in the
UCC) and all other rights to payment of every kind and description, whether or
not earned by performance.
“Additional Grantor”: as defined in Section 7.12.
“Agreement”: this Collateral Agreement, as the same may be amended, restated,
supplemented waived and/or otherwise modified from time to time.
“CCA”: means Candle Corporation of America, a New York corporation.
“CCA (Delaware)”: means Candle Corporation of America (Delaware), a Delaware
corporation.
“Collateral”: as defined in Section 2.1.
“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 5.3.
“Collateral Agent”: as defined in the preamble hereto.
“Contractual Obligation”: means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.
“Copyrights”: means all rights, title and interests (and all related IP
Ancillary Rights) arising under any Law in or relating to copyrights and all
mask work, database and design rights, whether or not registered or published,
all registrations and recordations thereof and all applications in connection
therewith.
“Deposit Account”: all deposit accounts as defined in the Uniform Commercial
Code of any applicable jurisdiction and, in any event, including, without
limitation, any demand, time, savings, passbook or like account maintained with
a depositary institution.
“Excluded Equity Interests”: (x) any Capital Stock of ViSalus, Inc. (y) any
Capital Stock of Blyth VSH Acquisition Corporation and (z) any Capital Stock of
any Foreign Subsidiary or of CCA, CCA (Delaware) or PartyLite Worldwide, LLC or
any other FSHCO, other than, in the case of this clause (z), (i) 100% of the
Non-Voting Stock of any Foreign Subsidiary or of CCA, CCA (Delaware) or
PartyLite Worldwide, LLC or any other FSHCO, and (ii) Voting Stock of any
Foreign Subsidiary or of CCA, CCA (Delaware) or PartyLite Worldwide, LLC or any
other FSHCO representing 65% of the total voting power of all outstanding Voting
Stock of such Foreign Subsidiary or of CCA, CCA (Delaware) or PartyLite
Worldwide, LLC or any other FSHCO, as applicable.
“Excluded Property” collectively means: (a) the Excluded Equity Interests and
(b) the Other Excluded Property.
“Foreign Subsidiary” means any Subsidiary, of any Grantor, that is not organized
under the laws of any state within the United States or the District of
Columbia.
“FSHCO” means any Subsidiary of the Borrower (or of any Subsidiary Guarantor
that is organized under the laws of the United States, any state thereof or the
District of Columbia) that owns no material assets other than equity interests
and/or, if applicable, indebtedness of one or more Controlled Foreign
Subsidiaries or another FSHCO, and is identified in writing to the Collateral
Agent as such.
“Governmental Authority”: means any nation or government, or state or political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, administrative tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Grantors”: the collective reference to each signatory hereto (other than the
Collateral Agent) together with any other entity that may become a party hereto
as provided herein.
“Indenture”: shall have the meaning ascribed to such term in the preamble
hereto.
“Intellectual Property”: means all United States and non-United States
trademarks, service marks, logos, designs, trade names, internet domain names
and corporate names, and the goodwill of the business connected therewith and
symbolized thereby, patents, registered designs, copyrights, computer software
and databases, whether or not registered, web sites and web pages and related
items (and all intellectual property and proprietary rights incorporated
therein) and all other trade secrets, research and development, formulae,
know-how, rights of publicity, moral rights, proprietary and intellectual
property rights and information, including all grants, registrations and
applications relating thereto.
“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Issuer or any of its Subsidiaries.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the UCC (other than any
Excluded Equity Interests) and (ii) whether or not constituting “investment
property” as so defined, all Pledged Securities.
“IP Ancillary Rights”: means, with respect to any Intellectual Property and
other similar proprietary rights, as applicable, all foreign counterparts to,
and all divisionals, reversions, continuations, continuations-in-part, reissues,
reexaminations, renewals and extensions of, such Intellectual Property and all
income, royalties, proceeds and Liabilities at any time due or payable or
asserted under or with respect to any of the foregoing or otherwise with respect
to such Intellectual Property, and all other intellectual property rights,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
“IP License”: means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.
“Issuer”: as defined in the preamble hereto.
“Laws”: means, collectively, all international, foreign, Federal, state and
local statutes, laws (including common law) treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.
“Liabilities”: means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
“Mortgaged Property” means any real property owned in fee by the Issuer or any
Guarantor with an individual fair market value in excess of $1.0 million.
“Non-Voting Stock” means, with respect to a Foreign Subsidiary or CCA, CCA
(Delaware) or PartyLite Worldwide, LLC or any other FSHCO, any Capital Stock of
such entity which does not consist of Voting Stock.
“Other Excluded Property” means, collectively, any of the following: (i) any
Permit, lease, license, contract, instrument or other agreement held by any
Grantor that prohibits or requires the consent of any Person (other than any
Grantor or its Subsidiaries) as a condition to the creation by such Grantor of a
Lien thereon (or the granting of such Lien would result in a breach or event of
default thereunder), or any Permit, lease, license contract or other agreement
held by any Grantor to the extent that any laws applicable thereto prohibits the
creation of a Lien thereon, but only, in each case, to the extent, and for so
long as, such prohibition, requirement for consent, breach or event of default
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the UCC or any other applicable laws, (ii) property that is subject to a
purchase money Lien or capital lease, in each case consisting of a Permitted
Lien, if the contract or other agreement in which such Lien is granted (or in
the documentation providing for such purchase money Lien or capital lease)
prohibits or requires the consent of any Person (other than any Grantor or its
Subsidiaries) as a condition to the creation of any other Lien on such property,
(iii) each United States application to register any trademark prior to the
filing under applicable law of a verified statement of use (or equivalent) for
such Trademark, (iv) any Deposit Accounts used exclusively for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of a
Grantor, (v) interests in joint ventures and non-wholly owned Subsidiaries to
the extent not permitted to be pledged without the consent of third parties, and
in any event including in the Other Excluded Property the Oshkosh joint venture
consisting of MERIDIAN MK LLC, (vi) the Recapitalization Agreement (the
“Recapitalization Agreement”) by and among the Issuer, ViSalus and certain other
Persons effecting the ViSalus Mandatory Exchange (as defined in the Consent
Agreement) and the Transition Services Agreement (as defined in the
Recapitalization Agreement) and (vii) on the Amendment No. 1 Effective Date, any
real property owned or leased by the Issuer or any Guarantor other than the
Mortgaged Property and, after the Amendment No. 1 Effective Date, (a) any real
property owned by the Issuer or any Guarantor with an individual fair market
value (measured at the time of acquisition thereof) not in excess of $1.0
million, and (b) all of the Issuer’s and the Guarantors’ right, title and
interest in any leasehold or other non-fee interest in any real property
(whether owned on the Amendment No. 1 Effective Date or acquired following the
Amendment No. 1 Effective Date); provided, however, that, “Other Excluded
Property” shall not include any Proceeds, substitutions or replacements of
Excluded Property under this clause (b) (unless such Proceeds, substitutions or
replacements would constitute Excluded Property).
“PartyLite Worldwide, LLC”: means PartyLite Worldwide, LLC, a Delaware limited
liability company.
“Patents”: means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Law in or relating to letters patent and applications
therefor.
“Permit”: means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, any Governmental Authority, in each case whether or
not having the force of law and applicable to or binding upon such Person or any
of its property or to which such Person or any of its Property is subject.
“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).
“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.
“Pledged Security Issuers”: the collective reference to each issuer of a Pledged
Security.
“Pledged Stock”: the collective reference to (i) the shares of Capital Stock
listed on Schedule 2 and (ii) any other shares, stock certificates, options,
interests or rights of any nature whatsoever in respect of the equity interests
of any Person that may be issued or granted to, or held by, any Grantor while
this Agreement is in effect and that are required to become Collateral pursuant
to Section 2.1, but excluding from the Pledged Stock, for the avoidance of
doubt, the Excluded Equity Interests.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from the Investment Property, collections thereon or distributions
or payments with respect thereto.
“Property”: means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock and Intellectual Property.
“Purchase Agreement”: shall have the meaning ascribed to such term in the
recitals.
“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
“Required Secured Parties”: means, as of any date of determination, Secured
Parties holding more than 50% of the aggregate principal amount of the
Securities then outstanding.
“Secured Obligations”: the “Indenture Obligations”, as defined in the Indenture,
as well as all obligations and liabilities of the Issuer and each of the
Guarantors which may arise under or in connection with any Collateral Document
to which the Issuer or such Guarantor is a party.
“Secured Parties”: shall have the meaning ascribed to such term in the recitals.
“Trademarks”: means all rights, title and interests (and all related IP
Ancillary Rights) arising under any Law, including common law, in or relating to
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos and other source
or business identifiers and, in each case, all goodwill associated therewith,
all registrations and recordations thereof and all applications in connection
therewith.
“Trustee”: as defined in the preamble hereto.
“United States Intellectual Property”: means Intellectual Property registered,
or which there is an application for registration, with the United States Patent
and Trademark Office or the United States Copyright Office.
“UCC”: the Uniform Commercial Code from time to time in effect in the State of
New York; provided, that in the event that, by reason of mandatory provisions of
any applicable requirement of Law, any of the perfection or priority of the
Collateral Agent’s or any other Secured Party’s security interest in any
Collateral is governed by the Uniform Commercial Code of a jurisdiction other
than the State of New York, “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or priority and for purposes of the definitions related to or
otherwise used in such provisions.
“Voting Stock” means, with respect to a Foreign Subsidiary or CCA, CCA
(Delaware) or PartyLite Worldwide, LLC or any other FSHCO, any Capital Stock of
such entity, that is entitled to vote, as determined for purposes of Section 956
of the Internal Revenue Code of 1986, as amended and Treasury Regulations
Section 1.956-2(c)(2) promulgated thereunder.
1.2    Other Definitional Provisions    . (1) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
(a)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
(b)     Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
SECTION 2.GRANT OF SECURITY INTEREST    
2.1    Grant of Security Interests    . Each Grantor hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired or created by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations:
(c)     all Accounts;
(d)     all Chattel Paper;
(e)     all cash and Cash Equivalents;
(f)     all Deposit Accounts, Securities Accounts and Commodity Accounts;
(g)     all Documents;
(h)     all Equipment;
(i)     all Fixtures;
(j)     all General Intangibles;
(k)     all Goods not covered by the other clauses of this Section 2.1;
(l)     all Instruments, including the Pledged Notes;
(m)     all Pledged Stock;
(n)     all Intellectual Property;
(o)     all Inventory;
(p)     all other Investment Property;
(q)     all Letters of Credit and Letter-of-Credit Rights;
(r)     all Commercial Tort Claims described on Schedule 5 and on any supplement
thereto received by the Collateral Agent;
(s)     all other tangible and intangible personal property not otherwise
described above;
(t)     all books and records pertaining to the Collateral; and
(u)     to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any of the Collateral and all collateral security
and guarantees given by any Person with respect to any of the foregoing.
Anything contained in this Agreement to the contrary notwithstanding, the
Collateral shall not include (and the Grantors are not herein granting a
security interest in) the Excluded Property.
SECTION 3.REPRESENTATIONS AND WARRANTIES    
To induce the Holder(s) to enter into Amendment No. 1 to the Indenture and to
induce the Collateral Agent to enter into the Indenture, each Grantor hereby
represents and warrants to the Collateral Agent:
3.1    Title; No Other Liens    . Except with respect to Permitted Liens, such
Grantor owns or has rights in each item of the Collateral pledged by it
hereunder free and clear of any and all Liens. Except with respect to Permitted
Liens, as of the date hereof, no financing statement or other public notice with
respect to all or any material part of the Collateral is on file or of record in
any public office except financing statements that have been filed without the
consent of the Grantor.
3.2    Names; Jurisdiction of Organization; Chief Executive Office    . On the
date hereof, such Grantor’s full and correct legal name, jurisdiction of
organization and identification number from the jurisdiction of organization (if
any) are specified on Schedule 3. Except as set forth on Schedule 3, no Grantor
has changed its name, jurisdiction of organization, chief executive office or
sole place of business or its corporate structure (in a manner which would
affect any UCC financing statement filing (or any other filing securing any Lien
on any Collateral) or any search conducted with respect to any such UCC
financing statement filing or such other filing) in any way (e.g., by merger,
consolidation, change in corporate form or otherwise) and has not done business
under any other name, in each case within the past five years. On the date
hereof, such Grantor’s books and records concerning the Collateral are kept at
the locations designated on Schedule 3.
3.3    Pledged Securities    . On the date hereof, the shares of Pledged Stock
pledged by such Grantor hereunder:
(a)        have been duly authorized, validly issued and are fully paid and
non-assessable, to the extent such concepts are applicable; and
(b)        constitute all the issued and outstanding shares of all classes of
the Voting Stock of each Pledged Security Issuer owned by such Grantor or (x) in
the case of the Voting Stock of any Foreign Subsidiary or of CCA, CCA (Delaware)
or PartyLite Worldwide, LLC or any other FSHCO, 65% of the applicable
outstanding Voting Stock and (y) in the case of shares of the non-voting Equity
Interests of any Foreign Subsidiary or CCA, CCA (Delaware) or PartyLite
Worldwide, LLC or any other FSHCO, 100% of such issued and outstanding shares of
each such Foreign Subsidiary or of CCA, CCA (Delaware) or PartyLite Worldwide,
LLC or any other FSHCO, as applicable.
3.4    Pledged Notes    . Schedule 2 sets forth a complete and correct list of
all promissory notes (other than any held in a Securities Account listed on
Schedule 6) held by any Grantor on the date hereof with a principal amount in
excess of $1,000,000.
3.5    Intellectual Property    .
(a)        Schedule 4(a) lists all registered or applied for United States
Intellectual Property owned by such Grantor in its own name on the date hereof.
(b)        Schedule 4(b) sets forth all IP Licenses under which a Grantor is an
exclusive licensee or licensor on the date hereof except to the extent (i) as
would not reasonably be expected to have a material adverse effect on the
financial condition of the Grantors (taken as a whole) or (ii) the failure of
which to maintain would not reasonably be expected to have a material adverse
effect on the financial condition of the Grantors (taken as a whole).
(c)        On the date hereof, the Intellectual Property set forth on Schedule
4(a) is owned by the Grantor specified thereon and is, to the relevant Grantor’s
knowledge, (i) valid, in full force and effect, subsisting and unexpired and
(ii) insofar as it is registered Intellectual Property, enforceable except where
the failure to be so valid, in full force and effect, subsisting, unexpired, or
enforceable would not reasonably be expected to have a material adverse effect
on the financial condition of the Grantors (taken as a whole). The consummation
of the transactions contemplated by Amendment No. 1 to the Indenture shall not
result in a breach or default of any IP License, and shall not limit or impair
the ownership, use, validity or enforceability of, or any rights of such Grantor
in, any Intellectual Property except where such breach, default, limitation or
impairment would not reasonably be expected to have a material adverse effect on
the financial condition of the Grantors (taken as a whole).
3.6    Commercial Tort Claims    . To the knowledge of such Grantor, the only
Commercial Tort Claims of any Grantor in an amount reasonably estimated to
exceed $1,000,000 existing on the date hereof (regardless of whether the
defendant or other material facts can be determined and regardless of whether
such Commercial Tort Claim has been asserted, threatened or has otherwise been
made known to the obligee thereof or whether litigation has been commenced for
such claims) are those listed on Schedule 5, which sets forth such information
separately for each Grantor in a manner that reasonably identifies each such
Commercial Tort Claim. No failure to disclose any such Commercial Tort Claim
shall, or shall be interpreted to, waive or otherwise impair any rights of any
Grantor or the Collateral Agent in any such Commercial Tort Claim (or in any
other claim).
3.7    Deposit Accounts; Securities Accounts and Commodity Accounts    .
Schedule 6 sets forth a complete and correct list of all Deposit Accounts,
Securities Accounts and Commodity Accounts of any Grantor, in each case on the
date hereof.
3.8    Specific Collateral    . No material portion of the Collateral is, or is
Proceeds or products of any (a) farm products, (b) as-extracted collateral or
(c) timber to be cut.
3.9    Perfection and Priority    . Except as set forth on Schedule 7, all
actions by each Grantor required hereunder to perfect or protect the priority
(subject to any Permitted Liens) of the Lien granted hereunder on any material
Collateral have been duly taken.
3.10    Enforcement    . No Permit, notice to or filing with any Governmental
Authority or any other Person or any consent from any Person is required for the
exercise by the Collateral Agent of its material rights provided for in this
Agreement or the enforcement of remedies in respect of a material portion of the
Collateral pursuant to this Agreement, including the transfer of a material
portion of the Collateral, except as may be required in connection with any
approvals that may be required to be obtained from any bailees, landlords or the
like to collect the Collateral and except for filings with respect to any sale
of any Investment Property (or other property consisting of securities as
defined under applicable law).
SECTION 4.COVENANTS    
Until the earlier of (x) all Secured Obligations (except Secured Obligations
consisting of contingent or indemnification obligations not then asserted or
due) shall have been paid in full in cash or defeased under Article Four of the
Indenture or the Indenture shall have been discharged under Article Twelve of
the Indenture and (y) as to any Grantor other than the Issuer, upon release of
such Grantor pursuant to Section 10.13(c) of the Indenture, each Grantor hereby
covenants and agrees to the Collateral Agent and each other Secured Party that:
4.1    Investment Property    .
(a)        To the extent any Pledged Stock (i) constitutes interests in any
limited liability company or limited partnership controlled now or in the future
by any Grantor and (ii) is a “Security” within the meaning of Article 8 of the
UCC and is governed by Article 8 of the UCC, such interest shall be certificated
and each such interest shall at all times hereafter continue to be such a
security and represented by such certificate. Each Grantor further acknowledges
and agrees that with respect to any interest in any limited liability company or
limited partnership controlled now or in the future by such Grantor and pledged
hereunder that is not a “Security” within the meaning of Article 8 of the UCC,
such Grantor shall at no time elect to treat any such interest as a “Security”
within the meaning of Article 8 of the UCC, nor shall such interest be
represented by a certificate, unless such Grantor provides prior written
notification to the Collateral Agent of such election and such interest is
thereafter represented by a certificate that is promptly delivered to the
Collateral Agent pursuant to the terms hereof.
(b)        To the extent that any Pledged Security is a Certificated Security or
an Instrument or is an Uncertificated Security that becomes a Certificated
Security or Instrument, the applicable Grantor shall promptly deliver such
certificates or Instruments evidencing such Pledged Securities to the Collateral
Agent together with all necessary stock powers or indorsements thereof.
4.2    Commercial Tort Claims    . If any Grantor shall at any time after the
date of this Agreement become aware that it has acquired or become the
beneficiary of a Commercial Tort Claim in an amount reasonably estimated to
exceed $1,000,000 (regardless of whether the defendant or other material facts
can be determined and regardless of whether such Commercial Tort Claim has been
asserted, threatened or has otherwise been made known to the obligee thereof or
whether litigation has been commenced for such claims), such Grantor shall
promptly provide the Collateral Agent with a supplement to Schedule 5 hereto
describing the details thereof in a manner that reasonably identifies such
Commercial Tort Claim (provided, that, in providing such details the Grantor
shall not be required to provide any information which in the Grantor’s
reasonable judgment could result in a loss of attorney-client privilege with
respect to confidential information or otherwise prejudice the Claim in any
material manner), and hereby authorizes the filing of additional financing
statements or amendments to existing financing statements describing such
Commercial Tort Claim, and agrees to do such other acts or things necessary or
desirable to provide a perfected security interest in any such Commercial Tort
Claim. Any supplement to Schedule 5 delivered pursuant to this Section 4.2
shall, after the receipt thereof by the Collateral Agent, become part of
Schedule 5 for all purposes hereunder other than in respect of representations
and warranties made prior to the date of such receipt.
4.3    Maintenance of Perfected Security Interest; Defense of Claims    . Each
Grantor agrees to promptly, and in any case within ten Business Days after the
occurrence thereof, notify the Collateral Agent of any change (i) in its legal
name, (ii) in the type of organization or corporate structure of any Grantor,
(iii) in the jurisdiction of organization of any Grantor, or (iv) in the
“location” (as determined in accordance with Section 9-307 of the UCC) of any
Grantor. Each Grantor agrees not to effect or permit any change referred to in
the preceding sentence unless all filings have been made under the UCC or other
applicable Law that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and perfected (to the
extent perfection of the security interest in such property is required by the
terms hereof), security interest (subject only to Permitted Liens and having
priority by operation of applicable Law or written intercreditor agreement) in
the Collateral for its benefit and the benefit of the other Secured Parties.
4.4    Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper    . §
If any amount payable under or in connection with any Collateral owned by such
Grantor shall be or become evidenced by an Instrument or Tangible Chattel Paper
other than such Instrument delivered in accordance with Section 4.1(b) and in
the possession of the Collateral Agent, such Grantor shall immediately deliver
such Instrument or Tangible Chattel Paper to the Collateral Agent, duly indorsed
in a manner satisfactory to the Collateral Agent; provided, that this
requirement shall not apply to any interests in such Instruments or Tangible
Chattel Paper which have an individual value of $1,000,000 or less (unless the
aggregate value of all such Instruments and Tangible Chattel Paper not subject
to this requirement would then exceed $2,000,000). In the event that an
Instrument (whether or not an Intercompany Note) delivered to the Collateral
Agent has been paid in full, the Collateral Agent, at the request of the
applicable Grantor, shall return such Instrument to the Grantor (so that the
Grantor can then return such Instrument to the maker thereof for cancellation).
(d)        Such Grantor shall not grant “control” (as defined in Article 9-106
of the UCC) over any Collateral consisting of any material Investment Property
to any Person (to secure obligations owed by such Grantor) other than the
Collateral Agent.
(e)        If any amount payable under or in connection with any Collateral
owned by such Grantor shall be or become evidenced by Electronic Chattel Paper,
such Grantor shall take all steps necessary to grant the Collateral Agent
control of all such Electronic Chattel Paper for the purposes of Section 9-105
of the UCC (or any similar section under any equivalent UCC) and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act; provided,
that this requirement shall not apply to any interests in such Electronic
Chattel Paper which have an individual value of $1,000,000 or less (unless the
aggregate value of all such Electronic Chattel Paper not subject to this
requirement would then exceed $2,000,000).
4.5    Intellectual Property    . Each Grantor agrees that:
(a)        it shall not knowingly do any act or omit to do any act whereby any
of its Intellectual Property lapses, is impaired, or becomes abandoned,
dedicated to the public, or unenforceable, except where such lapse, impairment,
abandonment, dedication or unenforceability would not reasonably be expected to
have a material adverse effect on the financial condition of the Grantors (taken
as a whole); provided, that nothing contained in this Agreement shall prevent
any Grantor from transferring or otherwise disposing of any Intellectual
Property if such transfer or other disposition is permitted under the Indenture;
(b)        it shall promptly after Grantor or any of its agents, employees,
designees or licensees (i) files, in the name of or for the benefit of Grantor,
an application for the registration of any material Patent or Trademark with the
United States Patent and Trademark Office or (ii) receives, as owner or
exclusive licensee, a Copyright registration with the United States Copyright
Office, in any case which is material to the business of Grantors, notify the
Collateral Agent, and promptly execute and deliver documents as are necessary to
evidence the Collateral Agent’s security interest in such Collateral;
(c)        it shall promptly notify the Collateral Agent if it knows or has
reason to know that any item of Intellectual Property may become (i) abandoned
or dedicated to the public or placed in the public domain, (ii) invalid or
unenforceable, (iii) subject to any adverse determination or development
(including the institution of proceedings) in any action or proceeding in the
United States Patent and Trademark Office, the United States Copyright Office or
any state registry, or any United States court or (iv) be the subject of any
reversion or termination rights (other than by its terms or under applicable
law) except where such abandonment, dedication, placement, invalidity,
unenforceability, determination or development, reversion or termination would
not reasonably be expected to have a material adverse effect on the financial
condition of the Grantors (taken as a whole); provided, that nothing contained
in this Agreement shall prevent any Grantor from transferring or otherwise
disposing of any Intellectual Property if such transfer or other disposition is
permitted under the Indenture;
4.6    Maintenance of Perfected Security Interest; Further Documentation and
Consents    .
(a)        No Grantor shall use or permit any Collateral to be used unlawfully
(in any material respect) or in violation of any provision of the Indenture, any
Collateral Document, or any policy of insurance covering the Collateral(except
where any resulting loss of insurance coverage would not reasonably be expected
to have a material adverse effect on the financial condition of the Grantors
(taken as a whole)).
(b)        Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest and shall defend such security
interest and such priority against the claims and demands of all Persons (except
the holders of Permitted Liens), except that the Grantors shall not have to take
any actions to perfect set forth in Schedule 7.
(c)        Such Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other documents in connection with the Collateral, in each case as the
Collateral Agent may reasonably request, all in reasonable detail and in form
and substance reasonably satisfactory to the Collateral Agent, and the
Collateral Agent may attach any such supplemental schedules to the Schedules
previously delivered and each reference to any Schedules herein shall mean and
be a reference to such Schedules as supplemented thereby or otherwise.
(d)        At any time and from time to time, upon the written request of the
Collateral Agent, such Grantor shall, for the purpose of obtaining or preserving
the full benefits of this Agreement and of the rights and powers herein granted,
(i) promptly and duly execute and deliver, and have recorded, such further
documents, including an authorization to file (or, as applicable, the filing) of
any financing statement or amendment under the UCC (or other filings under
similar requirements of Law) in effect in any jurisdiction with respect to the
security interest created hereby and (ii) take such further action as the
Collateral Agent may reasonably request, except that the Grantors shall not have
to take any actions to perfect set forth in Schedule 7 and the Grantors shall
not be required to obtain landlord or bailee waivers or the like.
4.7    Maintenance of Insurance    . Each Grantor shall (a) maintain or cause to
be maintained in full force and effect all policies of insurance of any kind
with respect to the property and businesses of the Grantors with insurance
companies or associations believed by the Grantors in good faith to be
financially sound and responsible (in each case that are not Affiliates of the
Issuer) of a nature and providing such coverage as is sufficient and as is
customarily carried by businesses of the size and character of the business of
the Grantors and (b) cause all such insurance relating to any property or
business of any Grantor to name the Collateral Agent on behalf of the Secured
Parties as additional insured or loss payee, as appropriate, and, to the extent
permitted by applicable Law, to provide 30 days’ (or such shorter period in the
event the applicable insurance company is unwilling to provide 30 days notice)
prior written notice to the Collateral Agent of any cancellation or material
adverse change in coverage (in the case of material adverse change to the extent
the applicable insurer is willing to provide such prior notice). Notwithstanding
any such loss payee or additional insured designation, if an Event of Default
does not then exist, the applicable Grantor shall be permitted to receive and
retain any applicable insurance proceeds.
SECTION 5.REMEDIAL PROVISIONS    
5.1    Pledged Securities; Dividends    . (1) Unless an Event of Default shall
have occurred and be continuing and the Collateral Agent shall have given notice
to the relevant Grantor of the Collateral Agent’s intent to exercise its
corresponding rights pursuant to paragraph (b) below, each Grantor shall be
permitted to receive all cash dividends paid in respect of the Pledged Stock and
all payments made in respect of the Pledged Notes, and to exercise all voting
and corporate or other organizational rights with respect to the Pledged
Securities.
(c)        If an Event of Default shall have occurred and be continuing and the
Collateral Agent has given notice to the relevant Grantor or Grantors of its
intent to exercise such rights, (i) unless otherwise provided in the Indenture,
the Collateral Agent shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Pledged Securities of such
Grantor or Grantors and make application thereof to the Secured Obligations in
the order set forth in Section 5.4 and (ii) any or all of the Pledged Securities
of such Grantor or Grantors shall be registered in the name of the Collateral
Agent or its nominee, and the Collateral Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such Pledged
Securities at any meeting of shareholders of the relevant Pledged Security
Issuer or Pledge Security Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Pledged Security Issuer, or upon the exercise by any Grantor or
the Collateral Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it, but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.
(d)        Each Grantor hereby authorizes and instructs each Pledged Security
Issuer of any Pledged Securities pledged by such Grantor hereunder to comply
with any instruction received by it from the Collateral Agent in writing that
(i) states that an Event of Default has occurred and is continuing and (ii) is
otherwise in accordance with the terms of this Agreement and the Indenture,
without any other or further instructions from such Grantor, and each Grantor
agrees that each Pledged Security Issuer shall be fully protected in so
complying.
(e)        After all Events of Default have been cured or waived in accordance
with the provisions of the Indenture, and so long as the Secured Obligations
shall not have been accelerated, (i) each Grantor shall have the right to
exercise the voting, corporate and other rights pertaining to such Pledged
Securities that it would have otherwise been entitled to and receive all cash
dividends, payments, or other Proceeds paid in respect of the Pledged Securities
which it would be authorized to receive and retain, in each case, pursuant to
paragraph (a) above, and, to the extent necessary, the Collateral Agent shall
deliver a proxy in favor of such Grantor evidencing the same and (ii) to the
extent that the Collateral Agent has exercised its rights under paragraph
(b)(ii), the Collateral Agent shall, promptly after the written request of the
applicable Grantor, cause such Pledged Securities to be registered in the name
of such Grantor to the extent such Grantor or its nominees holds an interest in
such Collateral at such time.
5.2    Intellectual Property    .
(a)        Without limiting any rights of the Collateral Agent under the
Indenture or any Collateral Document, for the purpose of enabling the Collateral
Agent to exercise its rights and remedies under this Section 5, solely after an
Event of Default has occurred and is continuing and during such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and at no other time or for no other purpose, each Grantor hereby
grants to the Collateral Agent, to the extent permitted by Law, an irrevocable,
non-exclusive IP License (exercisable without payment of royalty or other
compensation to such Grantor) under the Intellectual Property now owned or
hereafter acquired or created by such Grantor, wherever the same may be located;
provided, that nothing in this Section 5.2 shall require a Grantor to grant any
IP License that is prohibited by any Law or is prohibited by, or constitutes a
breach or default under or results in the termination of or gives rise to any
right of acceleration, modification or cancellation under any Contractual
Obligation with respect to such Property; provided, further, that such IP
Licenses to be granted hereunder with respect to Trademarks shall be subject to
the maintenance of quality standards with respect to the goods and services on
which such Trademarks are used sufficient to preserve the validity of such
Trademarks.
(b)        Notwithstanding anything contained herein to the contrary, but
subject to the provisions of the Indenture that limit the rights of the Grantors
to dispose of their Property and subject to the Collateral Agent’s exercise of
its rights and remedies under this Section 5 during the existence of an Event of
Default, the Grantors will be permitted to exploit, use, enjoy, protect,
license, sublicense, assign, sell, dispose of or take other actions with respect
to their Intellectual Property. The Grantors shall not (and shall not cause
their licensees to) do any act or omit to do any act whereby any Intellectual
Property that is necessary for the operations of such Grantor’s business may
become invalidated or otherwise impaired (except as may be permitted by Section
10.06 of the Indenture). In furtherance of the foregoing, so long as no Event of
Default shall have occurred and be continuing, the Collateral Agent shall from
time to time, upon the request of the respective Grantor, execute and deliver
any instruments, certificates or other documents, in the form so requested, that
such Grantor shall have certified, in writing, are appropriate in its judgment
to allow it to take any action permitted above (including relinquishment of the
IP License provided pursuant to paragraph (a) above as to any specific
Intellectual Property). Further, upon the payment in full in cash of all of the
Secured Obligations (other than contingent or indemnification obligations not
then asserted or due) or defeasance or discharge of the Secured Obligations or
earlier expiration of this Agreement or release of the Collateral, the IP
License granted pursuant to paragraph (a) above shall terminate and become null
and void. Notwithstanding the foregoing, the exercise of rights and remedies
under this Section 5 by the Collateral Agent shall not terminate the rights of
the holders of any licenses or sublicenses theretofore granted by the Grantors
in accordance with the first sentence of this paragraph (b).
5.3    Proceeds to be Turned Over To Collateral Agent    . If an Event of
Default shall have occurred and be continuing and the Collateral Agent has
informed the Grantors that it is taking action under this Section 5.3, all
Proceeds received by any Grantor consisting of cash, checks and other near-cash
items shall be held by such Grantor in trust for the Collateral Agent and the
other Secured Parties, segregated from other funds of such Grantor, and shall,
promptly upon receipt by such Grantor, be turned over to the Collateral Agent in
the exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent, if required). All Proceeds received by the Collateral Agent
hereunder shall be held by the Collateral Agent in a Collateral Account
maintained under its sole dominion and control. All Proceeds while held by the
Collateral Agent in a Collateral Account (or by such Grantor in trust for the
Collateral Agent and the other Secured Parties) shall continue to be held as
collateral security for all of the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 5.4.
5.4    Application of Proceeds    . If an Event of Default shall have occurred
and be continuing, and the Securities shall have been accelerated pursuant to
the Indenture, the Collateral Agent shall apply all or any part of the Proceeds
constituting Collateral and any proceeds of the Guarantee set forth in the
Indenture, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
Collateral or otherwise reasonably relating to the Collateral or the rights of
the Collateral Agent (including any other amounts owed to the Collateral Agent
under any Collateral Document) and any other Secured Party hereunder, in payment
of the Secured Obligations, and shall make any such application in accordance
with Section 5.06 of the Indenture and only after such application and after the
payment by the Collateral Agent of any other amount required by any requirement
of Law, need the Collateral Agent account for the surplus, if any, to any
Grantor.
5.5    Code and Other Remedies    . §    UCC Remedies. If an Event of Default
shall have occurred and be continuing, the Collateral Agent, on behalf of itself
and the other Secured Parties, may exercise, in addition to all other rights and
remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the UCC or any other applicable
Law.
(e)        Disposition of Collateral. Without limiting the generality of the
foregoing, if an Event of Default shall have occurred and be continuing, the
Collateral Agent, without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law
referred to below or notices otherwise provided in the Indenture or any
Collateral Document) to or upon any Grantor or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived unless
otherwise provided in the Indenture or any other Collateral Document), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any other Secured Party or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. The Collateral Agent or any other Secured Party shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released.
(f)        Management of Collateral. Each Grantor further agrees, if an Event of
Default shall have occurred and be continuing, (i) at the Collateral Agent’s
request, to assemble the Collateral and make it available to the Collateral
Agent at places which the Collateral Agent shall reasonably select, whether at
such Grantor’s premises or elsewhere, (ii) without limiting the foregoing, the
Collateral Agent also has the right to require that each Grantor store and keep
any Collateral pending further action by the Collateral Agent and, while any
such Collateral is so stored or kept, provide such guards and maintenance
services as shall be reasonably necessary to protect the same and to preserve
and maintain such Collateral in good condition, (iii) until the Collateral Agent
is able to transfer any Collateral, the Collateral Agent shall have the right to
hold or use such Collateral to the extent that it deems appropriate for the
purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by the Collateral Agent and (iv) the Collateral Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
any Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Secured Parties), with respect to such appointment without prior
notice or hearing as to such appointment. Notwithstanding the foregoing, the
Collateral Agent’s rights under this paragraph (c) are subject to the applicable
limitations under federal or state Law. The Collateral Agent shall not have any
obligation to any Grantor to maintain or preserve the rights of any Grantor as
against third parties with respect to any Collateral while such Collateral is in
the possession of the Collateral Agent.
(g)        Notice of Disposition. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 Business Days before such sale or
other disposition.
(h)        Direct Obligation. Neither the Collateral Agent nor any other Secured
Party shall be required to make any demand upon, or pursue or exhaust any right
or remedy against, any Grantor, the Issuer any other Guarantor or any other
Person with respect to the payment of the Secured Obligations or to pursue or
exhaust any right or remedy with respect to any Collateral therefor or any
direct or indirect guarantee thereof. All of the rights and remedies of the
Collateral Agent and any other Secured Party under any Collateral Document shall
be cumulative, may be exercised individually or concurrently and not exclusive
of any other rights or remedies provided by any applicable requirement of Law.
To the extent it may lawfully do so, each Grantor absolutely and irrevocably
waives and relinquishes the benefit and advantage of, and covenants not to
assert against the Collateral Agent, or any other Secured Party, any valuation,
stay, appraisement, extension, redemption or similar laws and any and all rights
or defenses it may have as a surety, now or hereafter existing, arising out of
the exercise by them of any rights hereunder.
(i)        Commercially Reasonable. To the extent that applicable requirements
of Law impose duties on the Collateral Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
not commercially unreasonable for the Collateral Agent to do any of the
following:
(i)    fail to act until it shall be indemnified to its satisfaction against any
and all reasonable compensation for services, costs and expenses, outlays, and
counsel fees and other disbursements, and against all liability not due to its
willful misconduct or gross negligence;
(ii)    fail to incur significant costs, expenses or other Liabilities
reasonably deemed as such by the Collateral Agent to prepare any Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;
(iii)    fail to obtain Permits, or other consents, for access to any Collateral
to transfer or for the collection or transfer of any Collateral, or, if not
required by other requirements of Law, fail to obtain Permits or other consents
for the collection or disposition of any Collateral;
(iv)    fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;
(v)    advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;
(vi)    exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature or, to the extent deemed appropriate by the Collateral
Agent, obtain the services of other brokers, investment bankers, consultants and
other professionals to assist the Collateral Agent in the collection or
disposition of any Collateral, or utilize Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets to
dispose of any Collateral;
(vii)    dispose of assets in wholesale rather than retail markets;
(viii)    disclaim disposition warranties, such as title, possession or quiet
enjoyment; or
(ix)    purchase insurance or credit enhancements to insure the Collateral Agent
against risks of loss, collection or disposition of any Collateral or to provide
to the Collateral Agent a guaranteed return from the collection or disposition
of any Collateral.
Each Grantor acknowledges that the purpose of this Section 5.5 is to provide a
non-exhaustive list of actions or omissions that are not commercially
unreasonable when exercising remedies against any Collateral and that other
actions or omissions by the Secured Parties shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 5.5.
Without limitation upon the foregoing, nothing contained in this Section 5.5
shall be construed to grant any rights to any Grantor or to impose any duties on
the Collateral Agent that would not have been granted or imposed by this
Agreement or by applicable requirements of Law in the absence of this Section
5.5.
5.6    Private Sales    . Each Grantor recognizes that the Collateral Agent may
be unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
5.7    Deficiency    . Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay the Secured Obligations and the reasonable fees and disbursements of any
attorneys employed by the Collateral Agent to collect such deficiency.
Notwithstanding the immediately preceding sentence (or any other provision of
this Agreement), the recourse to CCA, CCA (Delaware) and PartyLite Worldwide,
LLC and any other FSHCO shall be limited as set forth in Section 13.06 of the
Indenture.
SECTION 6.THE COLLATERAL AGENT    
6.1    Collateral Agent’s Appointment as Attorney-in-Fact, etc    .
(c)     Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following after written notice by the Collateral Agent of its intent to do so:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence and/or perfect the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;
(iii)    pay or discharge taxes and Liens (other than Permitted Liens) levied or
placed on or threatened against the Collateral, effect any repairs or provide
any insurance called for by the terms of this Agreement and pay all or any part
of the premiums therefor and the costs thereof;
(iv)    execute, in connection with any sale provided for in Section 5.5 or 5.6,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
(v)    (1)  direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (1)  ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (1)  sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (1)  commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (1)  defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (1) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate; (1)
assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (1) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Secured Parties’ security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do;
provided, that anything in this Section 6.1(a) to the contrary notwithstanding,
the Collateral Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 6.1(a) unless an Event of Default shall
have occurred and be continuing. The rights of the Collateral Agent hereunder
shall not be construed as duties. The rights of the Collateral Agent hereunder
shall not be construed as duties.
(d)     If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may give such Grantor written notice of such failure to
perform or comply and if such Grantor fails to perform or comply within ten
Business Days of receiving such notice (or if the Collateral Agent reasonably
determines that irreparable harm to the Collateral or to the security interest
of the Secured Parties hereunder could result prior to the end of such five
Business Day period), then the Collateral Agent may perform or comply, or
otherwise cause performance or compliance, with such agreement.
(e)     Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
6.2    Duty of Collateral Agent    . To the extent permitted by law, the
Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the UCC or otherwise, shall be to exercise reasonable care. None of the
Collateral Agent, any other Secured Party or any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Collateral Agent and the other Secured Parties hereunder are
solely to protect the Collateral Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any other Secured Party to exercise any such powers. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor, except for their own gross negligence, bad faith or
willful misconduct. In addition, the Collateral Agent shall not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of the act or omission of any warehousemen,
carrier, forwarding agency, consignee or other bailee.
6.3    Authorization of Financing Statements    . Pursuant to any applicable
law, each Grantor authorizes (but does not obligate) the Collateral Agent to
file or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Collateral Agent reasonably determines
appropriate to perfect the security interests of the Collateral Agent (for the
benefit of the Secured Parties) under this Agreement. Each Grantor authorizes
the Collateral Agent to use the collateral description “all personal property”
or any similar phrase in any such financing statements. Notwithstanding anything
to the contrary contained herein or in applicable law, the Collateral Agent
shall have no responsibility for (i) preparing, recording, filing, re-recording,
or re-filing any financing statement, perfection statement, continuation
statement or other instrument in any public office or for otherwise ensuring the
perfection or maintenance of any security interest granted pursuant to, or
contemplated by, this Agreement, (ii) taking any necessary steps to preserve
rights against any parties with respect to any Collateral or (iii) taking any
action to protect against any diminution in value of the Collateral.
6.4    Authority of Collateral Agent    . Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as among the Collateral Agent and the other Secured
Parties, be governed by the Indenture and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
6.5    Additional Collateral Agent Terms    .
(a)        Any duty, role, responsibility, action or inaction contemplated or
required on the part of the Collateral Agent hereunder is expressly subject to
the terms and conditions of the Indenture and the Collateral Agent shall be
entitled to the rights, powers, benefits, protections, immunities and
indemnities set forth in the Indenture as if fully set forth herein. The
permissive authorizations, entitlements, powers and rights (including the right
to request that a Grantor take an action or deliver a document and the exercise
of remedies during the existence of an Event of Default) granted to the
Collateral Agent herein shall not be construed as duties. Phrases such as
“satisfactory to the Collateral Agent”, “approved by the Collateral Agent”,
“acceptable to the Collateral Agent”, “as determined by the Collateral Agent”,
‘in the Collateral Agent's discretion”, “selected by the Collateral Agent”, and
phrases of similar import authorize and permit the Collateral Agent to approve,
disapprove, determine, act or decline to act in its discretion, it being
understood that the Collateral Agent in exercising such discretion shall be
acting on the instructions of the Required Secured Parties and shall be fully
protected in, and shall incur no liability in connection with, acting (or
failing to act) pursuant to such instructions. With regards to any action or
refusal to act that involves discretion (including, but not limited to the
exercise of any remedies), the Collateral Agent shall be entitled to refrain
from any act or the taking of any action hereunder or from the exercise of any
power or authority vested in it hereunder or thereunder unless and until the
Collateral Agent shall have received instructions from the Required Secured
Parties and shall not be liable for any such delay in acting. Any indemnity or
right to reimbursement granted to the Collateral Agent hereunder shall be in
addition to, and not in place of, any indemnity granted to the Collateral Agent
in any other document.
(b)        If at any time the Collateral Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects the Collateral (including, but
not limited to, orders of attachment or garnishment or other forms of levies or
injunctions or stays relating to the transfer of the Collateral), the Collateral
Agent (a) shall furnish to the Companies prompt written notice thereof and (b)
is authorized to comply therewith in any manner as it or its legal counsel of
its own choosing deems appropriate; and if the Collateral Agent complies with
any such judicial or administrative order, judgment, decree, writ or other form
of judicial or administrative process, the Collateral Agent shall not be liable
to any of the parties hereto or to any other person or entity even though such
order, judgment, decree, writ or process may be subsequently modified or vacated
or otherwise determined to have been without legal force or effect.


SECTION 7.MISCELLANEOUS    
7.1    Amendments in Writing    . None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Article Nine of the Indenture; provided, that annexes to this
Agreement may be supplemented (but no existing provisions may be modified and no
Collateral may be released) through Assumption Agreements, in substantially the
form of Annex I duly executed by the Collateral Agent and the applicable
Additional Grantor or in another manner otherwise reasonably acceptable to the
Collateral Agent.
7.2    Notices    . All notices, requests and demands to or upon the Collateral
Agent or any Grantor hereunder shall be effected in the manner provided for in
Article Nine of the Indenture; provided that any such notice, request or demand
to or upon any Subsidiary Guarantor shall be addressed to such Subsidiary
Guarantor at its notice address set forth on Schedule 1.
7.3    No Waiver by Course of Conduct; Cumulative Remedies    . Neither the
Collateral Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 7.1 above), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Collateral Agent or any other Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Collateral Agent or
such other Secured Party would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law. By its acceptance of the benefits of this Agreement, each Secured Party
agrees that the Collateral Agent shall have the authority to act as the
exclusive collateral agent of such Secured Party for the enforcement of any
provision of this Agreement and any other Collateral Documents against any
Grantor, the exercise of remedies hereunder or thereunder and the giving or
withholding of any consent or approval hereunder or thereunder relating to any
Collateral or any Grantor’s obligations with respect thereto.
7.4    Enforcement Expenses; Indemnification    . Each Grantor, jointly and
severally, agrees to pay, indemnify and to save the Collateral Agent and the
other Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Issuer would be required to do so pursuant to Section 6.07 of the
Indenture. The agreements in this Section 7.4 shall survive repayment of the
Secured Obligations and all other amounts payable under the Indenture and the
other Collateral Documents and the resignation or removal of the Collateral
Agent.
7.5    Successors and Assigns    . This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their successors and
permitted assigns; provided that no Grantor may assign, transfer or delegate any
of its rights or obligations under this Agreement without the prior written
consent of the Collateral Agent (it being understood that sales or other
dispositions of assets and mergers or other fundamental changes permitted under
the Indenture shall not be subject to this proviso and it being further
understood that this proviso shall not impair or limit the provisions of Article
Eight of the Indenture and in the event of any conflict between this proviso and
such Article Eight, Article Eight shall prevail).
7.6    Counterparts    . This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy or other electronic means), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.
7.7    Severability    . Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
7.8    Section Headings    . The section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
7.9    Integration    . This Agreement and the other Collateral Documents
represent the agreement of the Grantors, the Collateral Agent and the other
Secured Parties with respect to the subject matter hereof and thereof.
7.10    Governing Law; Jurisdiction; Etc.    
(a)        Governing Law. This Agreement and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement and the transactions contemplated hereby
and thereby shall be governed by, and construed in accordance with, the Law of
the State of New York.
(b)        Jurisdiction. Each Grantor irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether at law or in equity, whether in contract or tort or
otherwise, against the Collateral Agent or any other Secured Party, in any way
relating to this Agreement or the transactions relating hereto or thereto, in a
forum other than the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the non-exclusive jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable Law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Nothing in this
Agreement or in any other Collateral Document shall affect any right that the
Collateral Agent or any other Secured Party may otherwise have to bring any
action or proceeding relating to this Agreement or any other Collateral Document
against the Issuer or its properties in the courts of any jurisdiction.
(c)        Waiver of Venue. Each Grantor irrevocably and unconditionally waives,
to the fullest extent permitted by applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement in any court referred to in paragraph (b)
above. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d)        Service of Process. Each party hereto irrevocably and unconditionally
consents to service of process in the manner provided for notices in Section
1.06 of the Indenture. Nothing in this Agreement will affect the right of any
party hereto to serve process in any other manner permitted by applicable Law.
(e)        Special Damages. Each party hereto irrevocably and unconditionally
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this paragraph
(e) any special, exemplary, punitive or consequential damages; provided, that
nothing in this sentence shall limit the indemnification obligations of any
Guarantor with respect to special, indirect, consequential or punitive damages
arising in a third party claim against an Indemnitee.
7.11    Acknowledgements    . Each Grantor hereby acknowledges that:
(a)     it has been advised by counsel in the negotiation, execution and
delivery of the Indenture, this Agreement and the other Collateral Documents to
which it is a party;
(b)     neither the Collateral Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with the Indenture, this Agreement or any of the other Collateral
Documents, and the relationship between the Grantors, on the one hand, and the
Collateral Agent and the other Secured Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
(c)     no joint venture is created by the Indenture, this Agreement or by the
other Collateral Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Collateral Agent and the other Secured Parties or
among the Grantors and the Collateral Agent and the other Secured Parties.
7.12    Additional Grantors    . Each Subsidiary of the Issuer that is required
to become a party to this Agreement pursuant to Section 4.10 of the Indenture
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex I
hereto (each such Subsidiary, an “Additional Grantor”).
7.13    Releases    .
(a)     At such time as the Securities and the other Secured Obligations (other
than contingent or indemnification obligations not then asserted or due) shall
have been paid in full in cash or upon defeasance of the Secured Obligations or
discharge of the Indenture, the Collateral Agent shall take such actions as
shall be required to release its security interest in all Collateral, and to
release all guarantee obligations provided for in the Indenture or in any
Collateral Document and all obligations (other than those expressly stated to
survive such termination) of the Collateral Agent and each Grantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Grantors.
At the request and sole expense of any Grantor following any such termination
and upon the Collateral Agent’s receipt of any documentation required by the
Indenture, the Collateral Agent shall assign, transfer and deliver to such
Grantor any Collateral held by the Collateral Agent hereunder, and execute and
deliver to such Grantor such documents, and take such other actions, as such
Grantor shall reasonably request to evidence such termination including without
limitation (i) authorizing such Grantor(s) to file termination statements with
respect to any Uniform Commercial Code filings covering the Collateral and (ii)
filing termination statements with the United States Patent and Trademark Office
and the United States Copyright Office.
(b)     If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Indenture (other
than to another Grantor), or in the event of Collateral which is the subject of
a purchase money Lien or capital lease permitted under the Indenture and the
lender or lessor thereunder requires a release of the Lien hereunder on the
applicable Collateral, then (i) the security interest in any such Collateral
shall be automatically released to the extent that such sale, transfer or
disposition (in the case of clauses (x) and (y) below) or purchase money Lien or
capital lease (in the case of clause (y) below) does not (x) pertain to Voting
Stock of any Subsidiary that is a Guarantor or (y) involve the termination of
any financing statement in favor of the Collateral Agent on behalf of the
Secured Parties and (ii) the Collateral Agent, at the request and sole expense
of such Grantor and upon the Collateral Agent’s receipt of any documentation
required by the Indenture, shall execute and deliver to such Grantor all
releases (including without limitation a deletion from the applicable Uniform
Commercial Code financing statement of such Collateral) or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. At the request and sole expense of the Issuer, in the event
that all the Voting Stock of a Subsidiary Guarantor shall be sold, transferred
or otherwise disposed of in a transaction permitted by the Indenture, the
Collateral Agent will assign, transfer and deliver to the Issuer such of the
applicable Collateral concerning such Voting Stock as may then be in possession
of the Collateral Agent and shall take such other actions as shall be necessary
to terminate the security interest of the Collateral Agent in such Voting Stock,
and, further, if all such Voting Stock shall be so disposed of such Subsidiary
Guarantor shall be released from its obligations hereunder and under the
Indenture. Reference is made to the Indenture, including, without limitation,
Sections 10.13(c) and 14.04 of the Indenture for additional release provisions.
7.14    WAIVER OF JURY TRIAL    . EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE
INDENTURE, THIS AGREEMENT AND THE OTHER COLLATERAL DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
7.15    Reinstatement    . Each Grantor agrees that, if any payment made by the
Issuer, any Guarantor or other Person and applied to the Secured Obligations is
at any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the Proceeds of any Collateral are required to be returned by any Secured Party
to the Issuer or such Guarantor, its estate, trustee, receiver or any other
party, including any Grantor, under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
any Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made. If, prior to
any of the foregoing, any Lien or other Collateral securing such Grantor's
liability hereunder shall have been released or terminated by virtue of the
foregoing, such Lien or other Collateral shall be reinstated in full force and
effect and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Grantor in respect of any Lien or other Collateral securing such obligation
or the amount of such payment.
7.16    Independent Obligations    . The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations. If any Secured
Obligation is not paid when due (after any applicable grace period), or upon the
occurrence and continuance of any other Event of Default, the Collateral Agent
may, at its sole election, proceed directly and at once, without notice, against
any Grantor and any Collateral to collect and recover the full amount of any
Secured Obligation then due, without first proceeding against any other Grantor,
the Issuer or any other Guarantor or any other Collateral and without first
joining any other Grantor or the Issuer or any other Guarantor in any
proceeding. Nothing contained herein shall, or shall be interpreted, to impair
or otherwise limit the limited recourse provisions of Section 13.06 of the
Indenture.


(Signature Pages Follow)


IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.
Blyth, Inc.
 
 
By:
/s/ Michael Novins
 
Name:
Michael Novins
 
Title:
Vice President



BJI Corporation
By: /s/ Michael Novins
Name:    Michael Novins
Title:    Vice President
Blyth Catalog and Internet Holdings, Inc.
By: /s/ Michael Novins
Name:    Michael Novins
Title:    Vice President
Blyth Direct Selling Holdings, Inc.
By: /s/ Michael Novins
Name:    Michael Novins
Title:    Vice President
BLYTH HOME EXPRESSIONS, INC.
By: /s/ Michael Novins
Name:    Michael Novins
Title:    Vice President


Candle Corporation of America
By: /s/ Michael Novins
Name:    Michael Novins
Title:    Vice President
Candle Corporation of America (Delaware)
By: /s/ Michael Novins
Name:    Michael Novins
Title:    Vice President
KWA, INC.
By: /s/ Michael Novins
Name:    Michael Novins
Title:    Vice President
PartyLite Gifts, Inc.
By: /s/ Michael Novins
Name:    Michael Novins
Title:    Vice President
PartyLite Holding, Inc.
By: /s/ Michael Novins
Name:    Michael Novins
Title:    Vice President


PartyLite Worldwide, LLC


By: /s/ Michael Novins
Name:    Michael Novins
Title:    Vice President
Purple Tree, Inc.
By: /s/ Michael Novins
Name:    Michael Novins
Title:    Vice President
Silver Star Brands, Inc.
By: /s/ Michael Novins
Name:    Michael Novins
Title:    Vice President


U.S. Bank National Association, as Collateral Agent
By:    /s/ Hazrat R. Haniff

Name:    Hazrat R. Haniff

Title:    Assistant Vice President






Annex I to
Collateral Agreement
ASSUMPTION AGREEMENT, dated as of [●], 20[●], made by [●] (the “Additional
Grantor”), in favor of U.S. Bank National Association, as Collateral Agent (in
such capacity, the “Collateral Agent”) for the Holders (together with the
Collateral Agent and the Trustee, the “Secured Parties”) of the Senior Notes due
2017. All capitalized terms not defined herein shall have the meanings ascribed
to them in the Indenture.
W I T N E S S E T H :
WHEREAS, Blyth, Inc., a Delaware corporation (the “Issuer”) and U.S. Bank
National Association, as trustee (in such capacity, the “Trustee”) and as
Collateral Agent, have entered into that certain Indenture, dated as of May 10,
2013 (as amended, restated, supplemented waived and/or otherwise modified from
time to time, the “Indenture”);
WHEREAS, in connection with the Indenture, the Issuer and certain of its
Subsidiaries (other than the Additional Grantor) have entered into the
Collateral Agreement, dated as of September 4, 2014 (as amended, restated,
supplemented, waived and/or otherwise modified from time to time, the
“Collateral Agreement”) in favor of the Collateral Agent for the benefit of the
Secured Parties;
WHEREAS, the Indenture requires the Additional Grantor to become a party to the
Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Collateral Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Collateral Agreement. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in Section 7.12 of the Collateral Agreement,
hereby becomes a party to the Collateral Agreement as a Grantor thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder and confirms that by hereby
becoming a Grantor under the Collateral Agreement, the Additional Grantor is
granting, under the Collateral Agreement, a security interest in all of tis
Collateral (as defined in the Collateral Agreement). The information set forth
in Annex 1-A hereto is hereby added to the information set forth in the
Schedules to the Collateral Agreement. The Additional Grantor hereby represents
and warrants, to the extent applicable, that each of the representations and
warranties contained in Section 3 of the Collateral Agreement is true and
correct in all material respects on and as of the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date except to
the extent that any representation and warranty relates to an earlier date, in
which case such representation and warranty shall be true and correct in all
material respects as of such earlier date.
2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

iv

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]
By:___________________________
Name:

Title:




Annex I-A to
Assumption Agreement
Supplement to Schedule 1
Supplement to Schedule 2
Supplement to Schedule 3
Supplement to Schedule 4(a)
Supplement to Schedule 4(b)
Supplement to Schedule 5
Supplement to Schedule 6
Supplement to Schedule 7






